Citation Nr: 0604286	
Decision Date: 02/15/06    Archive Date: 02/28/06

DOCKET NO.  03-22 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for degenerative disc 
disease of the cervical spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nathan Paul Kirschner, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1967 to 
September 1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from April 2002 and June 2003 rating decisions by 
the Montgomery, Alabama, Regional Office (RO) of the 
Department of Veterans' Affairs (VA).  In those decisions, 
the RO denied service connection for degenerative disc 
disease of the cervical spine.  

In September 2005, the appellant appeared before the 
undersigned Acting Veterans Law Judge at a Travel Board 
hearing held at the RO in Montgomery, Alabama.


REMAND

As an initial matter, the December 2001 VA Spine examination 
report, in which the examiner gave the opinion that the 
veteran's degenerative disc disease of the cervical spine was 
"not related to his concussion that occurred while in the 
military," does not show that the examiner reviewed the 
claims folder.  VA's fulfillment of the statutory duty to 
assist also requires a thorough and contemporaneous 
examination which takes into account the records of prior 
medical treatment, so that the evaluation of the claimed 
disability will be a fully informed one [emphasis added].  
Green v. Derwinski, 1 Vet. App. 121 (1991).  The veteran 
should be afforded a VA orthopedic spine examination to 
determine whether his degenerative disc disease of the 
cervical spine was caused or aggravated by any injuries he 
may have sustained in service.  The VA examiner must review 
the claims folder and provide a complete rationale for any 
opinions expressed.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC for the following actions:

1.  The RO should schedule the appellant 
for a VA orthopedic examination of the 
veteran's cervical spine to determine the 
etiology of his degenerative disc 
disease, in particular whether it may be 
due to trauma.  The examiner should 
express opinions as to whether it is at 
least as likely as not (i.e., a 
likelihood of 50 percent or greater) that 
the diagnosed spine disorder was 
initially manifested during the veteran's 
service or was aggravated by a service-
connected disease or injury.  The 
examiner should provide a complete 
rationale for the opinion expressed.  

4.  The veteran's claims folder, 
including a copy of this REMAND must be 
made available to the VA medical 
examiner.  The examiner must review the 
medical record and note that fact in his 
examination report.

5.  After completion of the above, and 
following any further appropriate 
development, the claim at issue must be 
readjudicated to determine whether 
service connection is warranted on a 
direct or secondary basis.  If the 
decision remains adverse to the veteran, 
he and his representative should be 
provided a Supplemental Statement of the 
Case (SSOC) and given an appropriate 
amount of time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).








This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 

